In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2570
DEBORAH M.,
                                                  Plaintiff-Appellant,
                                 v.

ANDREW M. SAUL, Commissioner of Social Security,
                                       Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
          No. 19-cv-4263 — Tim A. Baker, Magistrate Judge.
                     ____________________

    ARGUED JANUARY 22, 2021 — DECIDED APRIL 14, 2021
                ____________________

   Before RIPPLE, KANNE, and SCUDDER, Circuit Judges.
    KANNE, Circuit Judge. After a hearing, an administrative
law judge considered a great deal of evidence to determine
that the Plaintiﬀ has the capacity to perform light work and
thus is not entitled to disability beneﬁts. Plaintiﬀ argues that
the ALJ’s decision was wrong because the ALJ selectively re-
viewed evidence concerning her neck and back problems; in-
accurately assessed the intensity, persistence, and limiting ef-
fects of her symptoms; and failed to include certain
2                                                 No. 20-2570

manipulative limitations in her residual functional capacity
assessment and in the hypothetical questions posed to a vo-
cational expert.
   These arguments are not persuasive. The ALJ did not ig-
nore a line of evidence contradicting her decision, her assess-
ment of Plaintiﬀ’s symptoms was not patently wrong, and she
did not fail to note any supported manipulative limitations.
The ALJ’s decision was thus supported by substantial evi-
dence, and we aﬃrm the decision of the district court denying
Plaintiﬀ’s request for a remand.
                       I. BACKGROUND
   In 2016, Plaintiﬀ ﬁled an application for disability beneﬁts
based on alleged heart and back problems, arthritis, neurop-
athy, and carpal tunnel syndrome. An ALJ held a hearing and
considered the application under 20 C.F.R. § 416.920(a),
which sets forth a ﬁve-step process for evaluating disability
beneﬁts claims.
    The only part of that evaluation at issue in this appeal is
the ALJ’s assessment of Plaintiﬀ’s “residual functional capac-
ity” (“RFC”)—i.e., her ability to work. The ALJ determined
that Plaintiﬀ has the RFC to perform “light work” as deﬁned
in 20 C.F.R. § 404.1567(b), with some additional limitations on
tasks like climbing ramps. In reaching this conclusion, the ALJ
considered a mountain of evidence and noted that although
Plaintiﬀ suﬀers from several medical problems, those prob-
lems are not “of such a frequency, duration, or intensity as to
prevent her from” performing light work.
    On the basis of that ﬁnding, the ALJ determined that Plain-
tiﬀ is not disabled. The Social Security Administration thus
No. 20-2570                                                     3

denied Plaintiﬀ’s claim for disability beneﬁts initially and
upon reconsideration.
    Plaintiﬀ appealed the ALJ’s decision to the district court
and asked for a remand because the ALJ committed reversible
error when determining her RFC by (1) selectively reviewing
evidence of cervical and lumbar degenerative disc disease
(back problems); (2) incorrectly discounting Plaintiﬀ’s credi-
bility regarding her description of the intensity, persistence,
and limiting eﬀects of her symptoms; and (3) not including
any manipulative limitations in the RFC assessment. The dis-
trict court aﬃrmed the ALJ’s decision and denied Plaintiﬀ’s
request for a remand. Plaintiﬀ now appeals and raises the
same arguments before us.
                          II. ANALYSIS
   We review the district court’s decision de novo. Skinner v.
Astrue, 478 F.3d 836, 841 (7th Cir. 2007) (citing Groves v. Apfel,
148 F.3d 809, 811 (7th Cir. 1998)). But we apply a deferential
standard of review when assessing the ALJ’s decision. Id. (cit-
ing Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001)). The
ALJ’s ﬁndings are conclusive if supported by substantial evi-
dence. 42 U.S.C. § 405(g).
   Substantial evidence is “such relevant evidence as a rea-
sonable mind might accept as adequate to support a conclu-
sion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting
Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). We
do not “reweigh evidence, resolve conﬂicts, decide questions
of credibility, or substitute [our] judgment for that of the
Commissioner.” Burmester v. Berryhill, 920 F.3d 507, 510 (7th
Cir. 2019) (quoting Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535,
539 (7th Cir. 2003)). And we will “reverse only if the record
4                                                    No. 20-2570

‘compels’ a contrary result.” Borovsky v. Holder, 612 F.3d 917,
921 (7th Cir. 2010) (quoting Moab v. Gonzales, 500 F.3d 656, 660
(7th Cir. 2007)). The record in this case by no means does so.
    A. Evidence of Plaintiﬀ’s Back Problems
    We have often held that “an ALJ’s ‘adequate discussion’ of
the issues need not contain ‘a complete written evaluation of
every piece of evidence.’” Pepper v. Colvin, 712 F.3d 351, 362
(7th Cir. 2013) (quoting McKinzey v. Astrue, 641 F.3d 884, 891
(7th Cir. 2011)). In other words, an “ALJ need not … discuss
every piece of evidence in the record and is prohibited only
from ignoring an entire line of evidence that supports a ﬁnd-
ing of disability.” Jones v. Astrue, 623 F.3d 1155, 1162 (7th Cir.
2010) (citing Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009)).
    But we have also said that “[a]lthough the ALJ need not
discuss every piece of evidence in the record, he must con-
front the evidence that does not support his conclusion and
explain why it was rejected.” Indoranto v. Barnhart, 374 F.3d
470, 474 (7th Cir. 2004) (citing Kasarsky v. Barnhart, 335 F.3d
539, 543 (7th Cir. 2003); Brindisi v. Barnhart, 315 F.3d 783, 786
(7th Cir. 2003)).
    Plaintiﬀ argues that these are two separate “lines” of cases
and that the best way to harmonize them is to hold that an
ALJ must address every single piece of relevant evidence that
cuts against its decision. As Plaintiﬀ puts it, an ALJ is welcome
to ignore evidence of “a hangnail,” but that’s about it.
    We disagree. These are not two “lines” of cases but just
two ways of saying the same thing—an ALJ doesn’t need to
address every piece of evidence, but he or she can’t ignore a
line of evidence supporting a ﬁnding of disability. Jones, 623
F.3d at 1162. In Jones, for example, the ALJ failed to discuss an
No. 20-2570                                                    5

MRI that showed “mild” degenerative changes in two of her
spinal disks. Id. We held that this was not reversible error be-
cause, “[q]uite simply, the ALJ did not ignore an entire line of
evidence that supported a ﬁnding of disability and her failure
to discuss the 2006 MRI matter[ed] little in light of [the claim-
ant’s] treating physicians’ consistent description of her condi-
tion as mild or benign.” Id.
    The ALJ here likewise did not “ignore an entire line of ev-
idence that supported a ﬁnding of disability.” Jones, 623 F.3d
at 1162. Instead, she more than adequately discussed and re-
jected Plaintiﬀ’s evidence suggesting that she suﬀered a back
impairment that would prevent her from performing light
work.
    For example, as the district court thoroughly recounted,
the ALJ considered (1) that Plaintiﬀ had alleged disability due
to spinal stenosis, (2) Plaintiﬀ’s November 2015 x-rays show-
ing lower degenerative spondylosis and a small right sublig-
amentous posterior disc extrusion with small craniad migra-
tion at L4-L5, (3) Plaintiﬀ’s February 2016 MRI showing
“small to moderate sized chronic central disc extrusions at C5-
C6 and C6-C7 levels; mild spondylosis; and mild straighten-
ing of the normal cervical lordosis,” (4) that “[i]n April 2016,
[Plaintiﬀ] had negative straight leg raises and was noted as
having chronic back pain,” (5) Plaintiﬀ’s June 2016 MRI that
showed “some signiﬁcant straightening of lordosis,” (6) Plain-
tiﬀ’s consultative examination in July 2016 showing that she
“had reduced range of motion of the cervical and lumbar
spine” and “spasms at 1+ in the thoracic and lumbar region,”
and (7) Plaintiﬀ’s “radiological studies of the cervical and
lumbar spine” showing some degenerative disc disease.
6                                                  No. 20-2570

    The ALJ’s purported omissions regarding Plaintiﬀ’s back
pain, on the other hand, were slight. For instance, Plaintiﬀ
points out that the ALJ only mentioned normal ﬁndings from
a January 2016 examination, did not expressly list all the ﬁnd-
ings from a February 2016 MRI, and failed to mention her con-
tinued use of pain medication.
    The omitted evidence that Plaintiﬀ highlights, like the
omitted evidence in Jones, did not reveal any substantially dif-
ferent information about her back problems than did the evi-
dence that the ALJ addressed. As a result, it was not improper
for the ALJ to omit a speciﬁc discussion of it.
    B. Severity of Plaintiﬀ’s Symptoms
    “So long as an ALJ gives speciﬁc reasons supported by the
record, we will not overturn his credibility determination un-
less it is patently wrong.” Curvin v. Colvin, 778 F.3d 645, 651
(7th Cir. 2015) (citing Pepper, 712 F.3d at 367).
    The ALJ in this case provided abundant reasons for dis-
counting the credibility of Plaintiﬀ’s claims regarding the in-
tensity, persistence, and limiting eﬀects of her symptoms.
Namely, the ALJ stated that “radiological studies” showed no
“nerve root impingement” in Plaintiﬀ’s spine, that Plaintiﬀ
“has not undergone any surgery for spinal issues and there
has been little in the way of actual treatment,” and that Plain-
tiﬀ has “demonstrated normal gait and muscle strength” and
“been essentially neurologically intact.”
    Still, Plaintiﬀ argues that the ALJ’s credibility determina-
tion was patently wrong for two reasons. First, she argues that
the ALJ improperly “played doctor” by considering her lack
of nerve root impingement and her lack of treatment. Second,
she argues that the ALJ erred by ﬁnding that some of her daily
No. 20-2570                                                      7

activities contradicted the alleged intensity of her symptoms.
Neither contention is convincing.
   1. The ALJ Did Not “Play Doctor”
    In making a credibility determination, “[a]n ALJ should
consider elements such as objective medical evidence of the
claimant’s impairments … and treatment (including medica-
tion).” Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006)
(citing Scheck v. Barnhart, 357 F.3d 697, 703 (7th Cir. 2004); Rice
v. Barnhart, 384 F.3d 363, 371 (7th Cir. 2004)). The regulations
on point also contemplate that an ALJ will consider a claim-
ant’s treatment history. See 20 C.F.R. § 416.929(c)(3)(v) (“Fac-
tors relevant to your symptoms, such as pain, which we will
consider include … (v) Treatment, other than medication, you
receive or have received for relief of your pain or other symp-
toms … .”). As an example, in Simila v. Astrue, we aﬃrmed an
adverse credibility ﬁnding based on the claimant’s “relatively
conservative” treatment consisting of “various pain medica-
tions, several injections, and one physical therapy session.”
573 F.3d 503, 519 (7th Cir. 2009).
     Nevertheless, an ALJ “must not succumb to the tempta-
tion to play doctor.” Rohan v. Chater, 98 F.3d 966, 970 (7th Cir.
1996) (citing Herron v. Shalala, 19 F.3d 329, 334 n.10 (7th Cir.
1994); Scivally v. Sullivan, 966 F.2d 1070, 1076 (7th Cir. 1992);
Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990)). For in-
stance, in Plessinger v. Berryhill, an ALJ improperly played
doctor by misconstruing a doctor’s opinion that surgery
might not be the best treatment option for the claimant. 900
F.3d 909, 915 (7th Cir. 2018). “The ALJ treated this opinion as
if it showed that [the claimant’s] condition was not severe
enough for surgery.” Id. But the doctor actually stated that
opinion because the claimant “was suﬀering from failed back
8                                                 No. 20-2570

surgery syndrome, … surgery was less promising than it
would otherwise be.” Id.
    Here, the ALJ mentioned that Plaintiﬀ lacked “nerve root
impingement in her spine” and that she did not receive sur-
gery or other treatments for her spinal issues. In mentioning
this lack of impingement and treatment, the ALJ was not play-
ing doctor. Rather, she was just considering Plaintiﬀ’s condi-
tion and treatment—as required, see Prochaska, 454 F.3d at
738—and providing additional facts in support of her credi-
bility analysis. And Plaintiﬀ has not identiﬁed any improper
inferences, like those the ALJ drew in Plessinger, that the ALJ
here drew from Plaintiﬀ’s relatively conservative treatment.
     Further, contrary to Plaintiﬀ’s argument, Social Security
Rule 16-3p did not require the ALJ to ask Plaintiﬀ about her
failure to seek treatment. That rule provides that an ALJ must
consider possible reasons for a failure to seek treatment. See
Tonya R. v. Saul, No. 19-CV-2374, 2020 WL 1675666, at *3 (N.D.
Ill. Apr. 6, 2020). The ALJ here did just that because, in the
paragraph right before mentioning that Plaintiﬀ did not have
surgery for spinal issues, the ALJ pointed out that Plaintiﬀ
“reported that she was doing well,” “denied having weak-
ness, dizziness, shortness of breath, or chest pain,” and had
normal muscle strength and tone.
    Last, even if the ALJ’s consideration of Plaintiﬀ’s lack of
treatment were wrong, Plaintiﬀ has not shown that it caused
any harm. We will only remand a case if we believe that a sec-
ond proceeding might come to a diﬀerent result. Fisher v.
Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989).
    Plaintiﬀ has not shown that a new proceeding could lead
to a diﬀerent result because she has not pointed to anything
No. 20-2570                                                      9

in the record to show that her doctors considered more inva-
sive treatments, nor has she identiﬁed any speciﬁc reason that
she did not seek more treatment. See Summers v. Colvin, 634 F.
App’x 590, 592 (7th Cir. 2016) (nonprecedential) (“And even if
the ALJ had concluded that the gaps [in treatment] under-
mined [Plaintiﬀ’s] credibility, she has not explained how she
was harmed by the ALJ’s failure to explore her reasons.”).
   2. The ALJ Correctly Considered Plaintiﬀ’s Daily Activities
    Once more, Plaintiﬀ argues that the ALJ erred by ﬁnding
that some of her daily activities contradicted the alleged in-
tensity of her symptoms. Speciﬁcally, Plaintiﬀ says that the
ALJ failed to mention some restrictions on these daily activi-
ties such as that, when Plaintiﬀ shops, she has to lean on the
cart, and when she sweeps her ﬂoors, she can only do one
room at a time.
    Plaintiﬀ is correct in noting that a claimant’s ability to per-
form daily activities does not necessarily translate into an
ability to work full time. Roddy v. Astrue, 705 F.3d 631, 639 (7th
Cir. 2013).
    But as the district court pointed out, the ALJ here ad-
dressed this concern and wrote, “While [daily] activities are
not being compared to actual work situations, I do not con-
sider evidence regarding the claimant’s daily activities as suf-
ﬁcient to establish that she is unable to function at the level I
have assessed.” In other words, the ALJ correctly looked at
Plaintiﬀ’s daily activities to see if they corroborated her pain
claims, and she found that they did not. She did not equate
Plaintiﬀ’s activities to full-time work. And the ALJ’s failure to
mention a few limitations on some of Plaintiﬀ’s activities, if
10                                                 No. 20-2570

wrong at all, was not so “patently wrong” as to warrant re-
versal.
     C. Manipulative Limitations
    In an RFC assessment and in a hypothetical question
posed to a vocational expert, an ALJ must include all of a
claimant’s limitations supported by the medical record. Yurt
v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014).
    As Plaintiﬀ points out, the ALJ here did not include any
manipulative limitations in her RFC or in the hypothetical
posed to the vocational expert. But the ALJ left out such limi-
tations because she determined that they were not supported
by the medical record. The ALJ acknowledged that Plaintiﬀ
“reported having diﬃculties with … using her hands,” and
the ALJ took this “matter into account in assessing [the] resid-
ual functional capacity.” But the ALJ determined that “[t]he
record does not contain any opinions from treating or exam-
ining physicians indicating that the claimant is disabled or
even has limitations greater than those determined in this de-
cision.”
   Plaintiﬀ has not shown on appeal that this determination
was incorrect. No doctor who addressed Plaintiﬀ’s carpal tun-
nel syndrome ever deemed it a manipulative limitation. To
the contrary, two doctors who determined that she had “se-
vere” carpal tunnel syndrome nonetheless found that she did
not have manipulative limitations.
                        III. CONCLUSION
    For the foregoing reasons, we AFFIRM the decision of the
district court.